          Case 3:16-md-02741-VC Document 4599 Filed 07/17/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                              MDL No. 2741
 LIABILITY LITIGATION
                                                      Case No. 16-md-02741-VC

                                                      PRETRIAL ORDER NO. 161:
 This document relates to:
                                                      GRANTING MOTIONS TO DISMISS
 ALL ACTIONS
                                                      Dkt. No. 3831, 3833



       1. With respect to Monsanto’s Eighth Amended Motion to Dismiss, Dkt. No. 3831, the

following plaintiffs are dismissed with prejudice for failure to prosecute: Rafael Castro (18-cv-

3959), Anthony Moceri (18-cv-3558), Dave Flynn (18-cv-6551), and Delbert Lee Brooks (18-cv-

7558). Moceri, Flynn, and Brooks failed to submit an opposition to the motion to dismiss in

response to Pretrial Order No. 149, and Castro’s opposition did not provide an adequate

explanation for his failure to submit a timely plaintiff fact sheet.

       2. With respect to Monsanto’s Ninth Amended Motion to Dismiss, Dkt. No. 3833, plaintiff

John Otts (17-cv-2142) is dismissed with prejudice for failure to prosecute.

       IT IS SO ORDERED.

Date: July 17, 2019                                            ___________________________
                                                               Honorable Vince Chhabria
                                                               United States District Court
